Main, J. P.
Appeal from an order of the Supreme Court at Special Term (Pennock, J.), entered January 25, 1984 in Albany County, which denied petitioner’s motion to vacate a judgment entered pursuant to CPLR article 54.
In October 1982, respondent obtained a judgment against petitioner in the Superior Court of the District of Columbia for overdue child support payments. Petitioner’s motion in that court to vacate the judgment was denied and no appeal was taken. On April 28, 1983, a copy of the District of Columbia judgment was filed in Albany County pursuant to the Uniform Enforcement of Foreign Judgments Act (CPLR art 54). Petitioner moved to vacate this filing on several grounds, including the failure of respondent to file the copy of the District of Columbia judgment within 90 days of its authentication as required by CPLR 5402 (a). Respondent, apparently recognizing *957that the date of authentication was omitted from the filed copy of the District of Columbia judgment, procured a second copy and filed it in Albany County on July 28,1983, prior to the time petitioner’s motion was heard. Special Term denied the motion and this appeal followed.
Assuming that the April 28,1983 filing occurred more than 90 days after authentication, respondent satisfied the requirements of CPLR 5402 (a) by obtaining a new copy of the District of Columbia judgment and filing that one in Albany County (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5402:l, p 504). Thus, we are unconcerned with whether the April 28,1983 filing was timely made. We decline to address petitioner’s claims, raised for the first time on this appeal, that the District of Columbia courts had no jurisdiction over him and that the copies of the District of Columbia judgments are not properly authenticated. We further conclude that Special Term properly considered the propriety of the filing of July 28, 1983, especially in light of the fact that petitioner objected to this filing in his memorandum submitted to Special Term.
Order affirmed, without costs. Main, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.